Exhibit 10.8

FORM

SPIRIT REALTY CAPITAL, INC. AND SPIRIT REALTY, L.P.

2012 INCENTIVE AWARD PLAN

RESTRICTED STOCK AWARD GRANT NOTICE

Spirit Realty Capital, Inc., a Maryland corporation, (the “Company”), pursuant
to the Spirit Realty Capital, Inc. and Spirit Realty, L.P. 2012 Incentive Award
Plan, as amended from time to time (the “Plan”), hereby grants to the individual
listed below (the “Participant”), in consideration of the mutual agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the number of shares of the
Company’s Common Stock set forth below (the “Shares”). This Restricted Stock
award is subject to all of the terms and conditions as set forth herein and in
the Restricted Stock Award Agreement attached hereto as Exhibit A (the
“Restricted Stock Agreement”) (including without limitation the Restrictions on
the Shares set forth in the Restricted Stock Agreement) and the Plan, each of
which is incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this
Restricted Stock Award Grant Notice (the “Grant Notice”) and the Restricted
Stock Agreement.

 

Participant:   

[                                                             ]

Grant Date:   

[                                                             ]

Total Number of Shares of Restricted Stock:   

[                                 ] Shares

Vesting Commencement Date:   

[                                                             ]

Vesting Schedule:   

[                    ]

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Restricted Stock
Agreement and this Grant Notice. The Participant has reviewed the Restricted
Stock Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Restricted Stock
Agreement and the Plan. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator of
the Plan upon any questions arising under the Plan, this Grant Notice and/or the
Restricted Stock Agreement. In addition, by signing below, the Participant also
agrees that the Company or any Affiliate, in its sole discretion, may satisfy
any withholding obligations in accordance with Section 2.2(c) of the Restricted
Stock Agreement by (i) withholding shares of Common Stock otherwise issuable to
the Participant upon vesting of the shares of Restricted Stock, (ii) instructing
a broker on the Participant’s behalf to sell shares of Common Stock otherwise
issuable to the Participant upon vesting of the shares of Restricted Stock and
remit the proceeds of such sale to the Company, or (iii) using any other method
permitted by Section 2.2(c) of the Restricted Stock Agreement or the Plan. If
the Participant is married, his or her spouse has signed the Consent of Spouse
attached to this Grant Notice as Exhibit B.

 

SPIRIT REALTY CAPITAL, INC.:

   

PARTICIPANT:

By:

 

 

   

By:

 

 

Print Name:

 

 

   

Print Name:

 

 

Title:

 

 

     

Address:

 

 

   

Address:

 

 

 

 

     

 

 

1



--------------------------------------------------------------------------------

FORM

 

EXHIBIT A

TO RESTRICTED STOCK AWARD GRANT NOTICE

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (the “Agreement”) is attached,
Spirit Realty Capital, Inc., a Maryland corporation (the “Company”) has granted
to the Participant the number of shares of Restricted Stock (the “Shares”) under
the Spirit Realty Capital, Inc. and Spirit Realty, L.P. 2012 Incentive Award
Plan, as amended from time to time (the “Plan”), as set forth in the Grant
Notice. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

ARTICLE I.

GENERAL

1.1 Incorporation of Terms of Plan. The Award (as defined below) is subject to
the terms and conditions of the Plan, which are incorporated herein by
reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

ARTICLE II.

AWARD OF RESTRICTED STOCK

2.1 Award of Restricted Stock.

(a) Award. Pursuant to the Grant Notice and upon the terms and conditions set
forth in the Plan and this Agreement, effective as of the Grant Date set forth
in the Grant Notice, the Company has granted to the Participant an award of
Restricted Stock (the “Award”) under the Plan in consideration of the
Participant’s past and/or continued employment with or service to the Company or
its Affiliates, and for other good and valuable consideration which the
Administrator has determined exceeds the aggregate par value of the Common Stock
subject to the Award as of the Grant Date. The number of Shares subject to the
Award is set forth in the Grant Notice. The Participant is an Employee, Director
or Consultant of the Company or one of its Affiliates.

(b) Book Entry Form; Certificates. At the sole discretion of the Administrator,
the Shares will be issued in either (i) uncertificated form, with the Shares
recorded in the name of the Participant in the books and records of the
Company’s transfer agent with appropriate notations regarding the restrictions
on transfer imposed pursuant to this Agreement, and upon vesting and the
satisfaction of all conditions set forth in Sections 2.2(b) and (d) hereof, the
Company shall remove such notations on any such vested Shares in accordance with
Section 2.1(e) below; or (ii) certificated form pursuant to the terms of
Sections 2.1(c), (d) and (e) below.

(c) Legend. Certificates representing Shares issued pursuant to this Agreement
shall, until all Restrictions (as defined below) imposed pursuant to this
Agreement lapse or have been removed and the Shares have thereby become vested
or the Shares represented thereby have been forfeited hereunder, bear the
following legend (or such other legend as shall be determined by the
Administrator):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF A RESTRICTED
STOCK AWARD AGREEMENT, BY

 

A-1



--------------------------------------------------------------------------------

FORM

 

AND BETWEEN SPIRIT REALTY CAPITAL, INC. AND THE REGISTERED OWNER OF SUCH SHARES,
AND SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY
CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH AGREEMENT.”

(d) Escrow. The Secretary of the Company or such other escrow holder as the
Administrator may appoint may retain physical custody of any certificates
representing the Shares until all of the Restrictions lapse or shall have been
removed; in such event, the Participant shall not retain physical custody of any
certificates representing unvested Shares issued to him or her. The Participant,
by acceptance of the Award, shall be deemed to appoint, and does so appoint, the
Company and each of its authorized representatives as the Participant’s
attorney(s)-in-fact to effect any transfer of unvested forfeited Shares (or
Shares otherwise reacquired by the Company hereunder) to the Company as may be
required pursuant to the Plan or this Agreement and to execute such documents as
the Company or such representatives deem necessary or advisable in connection
with any such transfer.

(e) Removal of Notations; Delivery of Certificates Upon Vesting. As soon as
administratively practicable after the vesting of any Shares subject to the
Award pursuant to Section 2.2(b) hereof, the Company shall, as applicable,
either remove the notations on any Shares subject to the Award issued in book
entry form which have vested or deliver to the Participant a certificate or
certificates evidencing the number of Shares subject to the Award which have
vested (or, in either case, such lesser number of Shares as may be permitted
pursuant to Section 11.2 of the Plan). The Participant (or the beneficiary or
personal representative of the Participant in the event of the Participant’s
death or incapacity, as the case may be) shall deliver to the Company any
representations or other documents or assurances required by the Company. The
Shares so delivered shall no longer be subject to the Restrictions hereunder.

2.2 Restrictions.

(a) Forfeiture. Notwithstanding any contrary provision of this Agreement, upon
the Participant’s Termination of Service for any or no reason, any portion of
the Award (and the Shares subject thereto) which has not vested prior to or in
connection with such Termination of Service (after taking into consideration any
accelerated vesting and lapsing of Restrictions, if any, which may occur in
connection with such Termination of Service) shall thereupon be forfeited
immediately and without any further action by the Company or the Participant,
and the Participant shall have no further right or interest in or with respect
to such Shares or such portion of the Award. For purposes of this Agreement,
“Restrictions” shall mean the restrictions on sale or other transfer set forth
in Section 3.2 hereof and the exposure to forfeiture set forth in this
Section 2.2(a).

(b) Vesting and Lapse of Restrictions. Subject to Section 2.2(a) above, the
Award shall vest and Restrictions shall lapse in accordance with the vesting
schedule set forth in the Grant Notice (rounding down to the nearest whole
Share, except in the case of the final vesting event). [In addition, the Company
and the Participant acknowledge that the vesting of the Award and lapsing of the
Restrictions may be subject to acceleration in the event of a Termination of
Service under certain circumstances in accordance with the Participant’s
employment agreement with the Company dated as of [            ].] [In addition,
in the event that the Participant incurs a Termination of Service by the Company
without Cause, by the Participant for Good Reason or as a result of the
Company’s non-extension of the Employment Term (each, as defined in the
Participant’s employment agreement with the Company dated as of [            ]),
the Award shall thereupon vest in full, and the Restrictions shall lapse, with
respect to 100% of the Shares.] Notwithstanding anything contained herein, the
Award shall not vest and the

 

A-2



--------------------------------------------------------------------------------

FORM

 

Restrictions shall not lapse to the extent that such lapsing of Restrictions and
vesting is prohibited by Section 13.8 of the Plan.

(c) Tax Withholding. The Company or its Affiliates shall be entitled to require
a cash payment (or to elect, or permit the Participant to elect, such other form
of payment determined in accordance with Section 11.2 of the Plan) by or on
behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by federal, state or local tax law to be
withheld with respect to the grant or vesting of the Award or the lapse of the
Restrictions hereunder. In satisfaction of the foregoing requirement with
respect to the grant or vesting of the Award or the lapse of the Restrictions
hereunder, unless otherwise determined by the Company, the Company or its
Affiliates shall withhold Shares otherwise issuable under the Award having a
fair market value equal to the sums required to be withheld by federal, state
and/or local tax law. The number of Shares which shall be so withheld in order
to satisfy such federal, state and/or local withholding tax liabilities shall be
limited to the number of shares which have a fair market value on the date of
withholding equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state and/or local tax purposes
that are applicable to such supplemental taxable income. Notwithstanding any
other provision of this Agreement (including without limitation Section 2.1(b)
hereof), the Company shall not be obligated to deliver any new certificate
representing Shares to the Participant or the Participant’s legal representative
or to enter any such Shares in book entry form unless and until the Participant
or the Participant’s legal representative, as applicable, shall have paid or
otherwise satisfied in full the amount of all federal, state and local taxes
applicable to the taxable income of the Participant resulting from the grant or
vesting of the Award or the issuance of Shares hereunder.

(d) Conditions to Delivery of Shares. Subject to Section 2.1 above, the Shares
deliverable under this Award may be either previously authorized but unissued
Shares, treasury Shares or Shares purchased on the open market. Such Shares
shall be fully paid and nonassessable. The Company shall not be required to
issue or deliver any Shares under this Award prior to fulfillment of the
conditions set forth in Section 11.4 of the Plan.

Notwithstanding the foregoing, the issuance of such Shares shall not be delayed
if and to the extent that such delay would result in a violation of Section 409A
of the Code. In the event that the Company delays the issuance of such Shares
because it reasonably determines that the issuance of such Shares will violate
Applicable Law, such issuance shall be made at the earliest date at which the
Company reasonably determines that issuing such Shares will not cause such
violation, as required by Treasury Regulation Section 1.409A-2(b)(7)(ii).

(e) To ensure compliance with the Restrictions, the Common Stock Ownership
Limit, the Aggregate Stock Ownership Limit (each as defined in the Company’s
charter, as amended from time to time), any other provision of Section 6.2.1(a)
of the Company’s charter, and/or Applicable Law and for other proper purposes,
the Company may issue appropriate “stop transfer” and other instructions to its
transfer agent with respect to the Restricted Stock. The Company shall notify
the transfer agent as and when the Restrictions lapse.

2.3 Consideration to the Company. In consideration of the grant of the Award
pursuant hereto, the Participant agrees to render faithful and efficient
services to the Company or any Affiliate.

 

A-3



--------------------------------------------------------------------------------

FORM

 

ARTICLE III.

OTHER PROVISIONS

3.1 Section 83(b) Election. The Participant covenants that he or she will not
make an election under Section 83(b) of the Code with respect to the receipt of
any Share without the consent of the Administrator, which the Administrator may
grant or withhold in its sole discretion. If, with the consent of the
Administrator, the Participant makes an election under Section 83(b) of the Code
to be taxed with respect to the Restricted Stock as of the date of transfer of
the Restricted Stock rather than as of the date or dates upon which the
Participant would otherwise be taxable under Section 83(a) of the Code, the
Participant hereby agrees to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service.

3.2 Restricted Stock Not Transferable. Until the Restrictions hereunder lapse or
expire pursuant to this Agreement and the Shares vest, the Restricted Stock
(including any Shares received by holders thereof with respect to Restricted
Stock as a result of stock dividends, stock splits or any other form of
recapitalization) shall be subject to the restrictions on transferability set
forth in Section 11.3 of the Plan; provided, however, that this Section 3.2
notwithstanding, with the consent of the Administrator, the Shares may be
transferred to one or more Permitted Transferees, subject to and in accordance
with Section 11.3 of the Plan.

3.3 Rights as Stockholder. Except as otherwise provided herein, upon the Grant
Date, the Participant shall have all the rights of a stockholder of the Company
with respect to the Shares, subject to the Restrictions, including, without
limitation, voting rights and rights to receive any cash or stock dividends, in
respect of the Shares subject to the Award and deliverable hereunder.

3.4 Not a Contract of Service Relationship. Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue to serve as an
Employee or other service provider of the Company or any of its Affiliates or
shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Participant.

3.5 Governing Law. The laws of the State of Arizona shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.6 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
Applicable Law. Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Award is granted, only in such a manner as to conform
to such laws, rules and regulations. To the extent permitted by Applicable Law,
the Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

3.7 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Award in any material way without the prior written
consent of the Participant.

 

A-4



--------------------------------------------------------------------------------

FORM

 

3.8 Notices. Any notice to be given under the terms of this Agreement shall be
addressed to the Company in care of the Secretary of the Company at the
Company’s principal office, and any notice to be given to the Participant shall
be addressed to the Participant at the Participant’s last address reflected on
the Company’s records. Any notice shall be deemed duly given when sent via email
or when sent by reputable overnight courier or by certified mail (return receipt
requested) through the United States Postal Service.

3.9 Successors and Assigns. The Company or any Affiliate may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company and its
Affiliates. Subject to the restrictions on transfer set forth in Section 3.2
hereof, this Agreement shall be binding upon the Participant and his or her
heirs, executors, administrators, successors and assigns.

3.10 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Award and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

3.11 [Full Satisfaction;] Entire Agreement. [This Award is made in full and
final satisfaction of the Company’s and its Affiliates’ obligations arising
under Section [    ] of [            ].] The Plan, the Grant Notice and this
Agreement (including all Exhibits thereto, if any) constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and its Affiliates and the Participant with
respect to the subject matter hereof.

3.12 Limitation on the Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. The Plan, in and of itself, has
no assets. The Participant shall have only the rights of a general unsecured
creditor of the Company and its Affiliates with respect to amounts credited and
benefits payable, if any, with respect to the Shares issuable hereunder.

 

A-5



--------------------------------------------------------------------------------

FORM

 

EXHIBIT B

TO RESTRICTED STOCK AWARD GRANT NOTICE

CONSENT OF SPOUSE

I,                     , spouse of                     , have read and approve
the Restricted Stock Award Grant Notice (the “Grant Notice”) to which this
Consent of Spouse is attached and the Restricted Stock Award Agreement (the
“Agreement”) attached to the Grant Notice. In consideration of issuing to my
spouse the shares of the common stock of Spirit Realty Capital, Inc. set forth
in the Grant Notice, I hereby appoint my spouse as my attorney-in-fact in
respect to the exercise of any rights under the Agreement and agree to be bound
by the provisions of the Agreement insofar as I may have any rights in said
Agreement or any shares of the common stock of Spirit Realty Capital, Inc.
issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Agreement.

 

Dated:

 

 

   

 

     

Signature of Spouse

 

B-1